 



THIS 7% CONVERTIBLE NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO,
OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER IN THE EVENT OF A PARTIAL
REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR CONVERSION OF
ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED INTEREST SET FORTH BELOW.

 

SALEEN AUTOMOTIVE, INC.

7% CONVERTIBLE NOTE

 

Issuance Date: March __, 2014

 

Original Principal Amount: $_____________

 

FOR VALUE RECEIVED, SALEEN AUTOMOTIVE, INC., a Nevada corporation (the
“Company”), hereby promises to pay to the order of ___________________, or
registered assigns (the “Holder”), the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the applicable Interest Rate (as defined below)
from the date set forth above as the Issuance Date (the “Issuance Date”) until
the same becomes due and payable, upon the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof).

 

1. General Terms.

 

(a) Payment of Principal. The “Maturity Date” shall be March __, 2017.

 

(b) Interest. Interest on the unpaid Principal shall accrue daily at the rate of
seven percent (7%) per annum (the “Interest Rate”) commencing on the Issuance
Date and will be compounded on an annual basis; provided that from and after the
occurrence and during the continuance of an Event of Default (as defined below)
Interest shall accrue on all of the unpaid Principal hereunder at the lesser of
the default rate of twenty-four percent (24%) per annum or the maximum rate
permitted under applicable law (the “Default Rate”).

 

(c) Security. This Note shall not be secured by any collateral or any assets
pledged to the Holder.

 

1

 

 

2. Events of Default.

 

(a) Event of Default. An “Event of Default,” wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i) The Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due under this Note (including, without limitation,
the Company’s failure to pay any redemption payments or amounts hereunder);

 

(ii) A Conversion Failure as defined in Section 3(b)(ii) hereof;

 

(iii) The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of sixty-one (61) days; or the Company or
any subsidiary of the Company is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
the Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty-one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iv) The Company or any subsidiary of the Company shall default in any of its
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created;

 

(v) The common stock of the Company (“Common Stock”) is suspended or delisted
for trading on the Trading Market (as defined below);

 

2

 

 

(vi) The Company loses its status as “DTC Eligible”; or

 

(vii) The Company shall become late or delinquent in its Form 10-K, Form 10-Q
and/or Form 8-K filings.

 

(b) Cure Period. Upon receiving a written notice of the occurrence of an Event
of Default, the Company shall have a grace period of five (5) Business Days (as
defined below) to cure such Event of Default.

 

(c) Remedies upon Event of Default. In addition to any other remedies provided
for herein, while an Event of Default occurs and is continuing, the outstanding
Principal, plus accrued but unpaid Interest and other amounts owing in respect
thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash at the Mandatory Default Amount.
The “Mandatory Default Amount” is equal to the greater of (i) one hundred twenty
percent (120%) of the outstanding Principal (plus all accrued and unpaid
Interest, if any) and (ii) the product of (A) the highest closing price for the
five (5) days on which the Trading Market is open for business (a “Trading Day”)
immediately preceding the Holder’s acceleration and (B) a fraction, of which the
numerator is the entire outstanding Principal, and of which the denominator is
the Conversion Price as of the date such ratio is being determined. After the
occurrence and during the continuance of any Event of Default, the interest rate
on this Note shall accrue at the applicable Default Rate. Upon the payment in
full of the Mandatory Default Amount, the Holder shall promptly surrender this
Note to or as directed by the Company. In connection with such acceleration
described herein, the Holder need not provide, and the Company hereby waives,
any presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of this Note until such time, if any, as the Holder receives full payment
pursuant to this Section 2(c). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

3. Conversion of Note. This Note shall be convertible into shares of Common
Stock, on the terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and non-assessable shares of Common Stock in accordance with Section
3(b), at the Conversion Price (as defined below) subject to the Conversion
Minimum (as defined below). The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to this Section 3(a) shall be equal
to the quotient of dividing the Conversion Amount by the Conversion Price
(“Conversion Shares”). The Company shall not issue any fraction of a share of
Common Stock upon any conversion. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share. The Company shall pay
any and all transfer agent fees, legal fees, costs and any other fees or costs
that may be incurred or charged in connection with the issuance of shares of
Common Stock to the Holder arising out of or relating to the conversion of this
Note.

 

3

 

 

(i) “Conversion Amount” means the portion of the Principal and Interest to be
converted, plus any penalties, redeemed or otherwise with respect to which this
determination is being made.

 

(ii) “Conversion Price” shall equal the lesser of (A) $0.07 (subject to
adjustment as provided in this Note) and (B) seventy percent (70%) of the
average of the three (3) lowest daily VWAPs occurring during the twenty (20)
consecutive Trading Days immediately preceding the applicable Conversion Date on
which the Holder elects to convert all or part of this Note, subject to
adjustment as provided in this Note.

 

(iii) “Conversion Minimum” shall, unless otherwise approved in writing by the
Company, constitute any individual conversion of at least an amount equal to
$25,000 of the Principal.

 

(iv) “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: any
national securities exchange, the Over the Counter Bulletin Board market or the
OTC Markets Group’s OTCQB or OTCQX markets.

 

(v) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading
Market; (b) if the Common Stock is not then quoted for trading on the Trading
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC, the OTC Market Group’s OTCPink market or a
similar organization or agency succeeding to their functions of reporting
prices, the most recent bid price per share of the Common Stock so reported; or
(c) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company.

 

(b) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., Pacific
time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit A (the “Conversion Notice”) to the Company. On or
before the third (3rd) Business Day following the date of receipt of a
Conversion Notice, the Company shall (A) if legends are not required to be
placed on certificates of Common Stock pursuant to applicable securities laws
and provided that the Company’s transfer agent is participating in the
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC, or (B)
if the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled which certificates shall not bear any restrictive legends unless
required pursuant to applicable securities laws. If this Note is physically
surrendered for conversion and the outstanding Principal is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall, upon request of the Holder, as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the holder a new Note representing the outstanding
Principal not converted. The individual, corporation, partnership, limited
liability company, limited liability partnership, trust, association,
organization or other entity (each a “Person”) entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder or holders of such shares of Common Stock upon the
transmission of a Conversion Notice. For the purposes hereof, the term “Business
Day” means any day except any Saturday, any Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

4

 

 

(ii) Company’s Failure to Timely Convert. If within three (3) Business Days
after the Company’s receipt of the facsimile or email copy of a Conversion
Notice, the Company shall fail to issue and deliver to Holder the number of
shares of Common Stock to which the Holder is entitled upon such Holder’s
conversion of any Conversion Amount (a “Conversion Failure”), the Principal
shall increase by $3,000 per day until the Company issues and delivers a
certificate to the Holder for the number of shares of Common Stock to which the
Holder is entitled upon such Holder’s conversion of any Conversion Amount. If
the Company fails to deliver shares in accordance with the timeframe stated in
this section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded Conversion Amount returned to the Principal with the rescinded
Conversion Shares returned to the Company.

 

(iii) DTC Eligibility. If the Company loses its status as “DTC Eligible” for any
reason, the Conversion Price shall thereafter be redefined to mean the lesser of
(A) $0.07 (subject to adjustment as provided in this Note) and (B) fifty percent
(50%) of the lowest trade occurring during the twenty (20) consecutive Trading
Days immediately preceding the applicable Conversion Date on which the Holder
elects to convert all or part of this Note.

 

(iv) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 

5

 

 

(c) Limitations on Conversions. The Company shall not effect any conversions of
this Note and the Holder shall not have the right to convert any portion of this
Note or receive shares of Common Stock as payment of interest hereunder to the
extent that after giving effect to such conversion or receipt of such Interest
payment, the Holder, together with any Affiliate thereof and any other person or
entity acting as a group together with the Holder or any of the Holder’s
Affiliates, would beneficially own in excess of 4.99% of the number of shares of
Common Stock outstanding immediately after giving effect to such conversion or
receipt of shares as payment of Interest (the “Beneficial Ownership
Limitation”). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted principal amount of this Note beneficially owned by the
Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
3(c), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”). For purposes of this
section, in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as stated in
the most recent of the following: (A) the Company’s most recent periodic or
annual report, as the case may be; (B) a more recent public announcement by the
Company; or (C) a more recent notice by the Company or the Company’s transfer
agent setting forth the number of shares of Common Stock outstanding. Upon the
written or oral request of a Holder, the Company shall within three Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. Since the Holder will not be obligated to report to the
Company the number of shares of Common Stock it may hold at the time of a
conversion hereunder, unless the conversion at issue would result in the
issuance of shares of Common Stock in excess of 4.99% of the then outstanding
shares of Common Stock without regard to any other shares which may be
beneficially owned by the Holder or an Affiliate thereof, the Holder shall have
the authority and obligation to determine whether the restriction contained in
this section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its Affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. By written notice to the Company, the Holder may at
any time and from time to time increase or decrease the Beneficial Ownership
Limitation to any other percentage specified in such notice (or specify that the
Beneficial Ownership Limitation shall no longer be applicable), provided,
however, that (A) any such increase (or inapplicability) shall not be effective
until the sixty-fifth (65th) day after such notice is delivered to the Company,
and (B) any such increase or decrease shall apply only to the Holder and not to
any other holder of Notes. The provisions of this section shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this section to correct this section (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
section shall apply to a successor holder of this Note.

 

6

 

 

(d) Other Provisions.

 

(i) Share Reservation. The Company shall at all times reserve and keep available
out of its authorized Common Stock the full number of shares of Common Stock
issuable upon conversion of all outstanding amounts under this Note; and within
five (5) Business Days following the receipt by the Company of a Holder’s notice
that such minimum number of underlying shares of Common Stock is not so
reserved, the Company shall promptly reserve a sufficient number of shares of
Common Stock to comply with such requirement.

 

(ii) Prepayment. At any time after the twelve (12)-month period immediately
following the Issuance Date, the Company shall have the option, upon ten (10)
Business Days’ notice to Holder, to pre-pay the entire remaining outstanding
principal amount of this Note in cash, provided that (A) the Company shall pay
the Holder one hundred fifty percent (150%) of the Principal plus Interest
outstanding in repayment hereof, (B) such amount must be paid in cash on the
next Business Day following such ten (10) Business Day notice period, and (C)
the Holder may still convert this Note pursuant to the terms hereof at all times
until such prepayment amount has been received in full. Except as set forth in
this section the Company may not prepay this Note in whole or in part.

 

(iii) Calculations. All calculations under this Section 3 shall be rounded up to
the nearest $0.01 or whole share.

 

(iv) Remedies. Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other section hereof or under applicable law.

 

4. Adjustments to Conversion Price; Fundamental Transactions. The Conversion
Price and the number and kind of securities issuable upon conversion of this
Note shall be subject to adjustment from time to time as set forth in this
Section 4.

 

(a) Stock Dividends and Splits. If at any time while this Note is outstanding
the Company (i) declares or pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock (or securities
convertible into or exercisable or exchangeable for capital stock) that is
payable in shares of Common Stock, (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including, without
limitation, by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (iv) issues by reclassification of shares of
Common Stock any shares of capital stock of the Company (including, without
limitation, in connection with any merger or consolidation), then in each such
case the Conversion Price then in effect shall be adjusted by multiplying such
Conversion Price by a fraction of which (A) the numerator shall be the number of
shares of Common Stock outstanding immediately before such event, and (B) the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for such
dividend or distribution, and any adjustment made pursuant to clauses (ii),
(iii) or (iv) of this paragraph shall become effective immediately after the
effective date of such subdivision, combination or reclassification.

 



7

 

 



(b) Pro Rata Distributions. Subject to Section 4(d) below, if at any time while
this Note is outstanding the Company declares or pays any dividend or otherwise
distributes any of its assets (including, without limitation, cash, properties,
evidences of indebtedness, securities (including any options or other
convertible securities but excluding a distribution of Common Stock covered by
Section 4(a) above or Purchase Rights covered by Section 4(d) below) or options
or rights to acquire any such assets) (in each case, “Distributed Property”) to
all holders of Common Stock pro rata (and not to all Holders in their capacity
as holders of Notes), whether by way of dividend, return of capital, spin-off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction, then in each such case the Conversion Price in effect
immediately prior to the close of business on the record date for such dividend
or distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (i) the denominator shall be the closing price of Common Stock
on the Trading Market on such record date (the “Market Price”), and (ii) the
numerator shall be such Market Price minus the value of the Distributed Property
on such date applicable to one outstanding share of Common Stock, as determined
by the Company’s independent certified public accounting firm that regularly
examines the financial statements of the Company.

 

(c) Rights Offerings Below Market. Notwithstanding Section 4(c) above, if at any
time while this Note is outstanding the Company grants, issues or sells pro rata
to all holders of its outstanding shares of Common Stock, any options,
convertible securities or other rights (the “Purchase Rights”) entitling them to
directly or indirectly subscribe for or purchase shares of Common Stock at an
effective price per share less than the Market Price on the record date of such
grant, issuance or sale, then in each such case the Conversion Price in effect
immediately prior to the close of business on such record date shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Conversion Price by a fraction of which (i) the numerator
shall be the number of shares of Common Stock outstanding as of the close of
business on such record date plus the number of shares of Common Stock which the
aggregate offering price of the total number of shares so offered for
subscription or purchase (including and assuming receipt by the Company in full
of all consideration payable upon both issuance and exercise of such Purchase
Rights) would purchase at such Market Price, and (ii) the denominator shall be
the number of shares of Common Stock outstanding as of the close of business on
such record date plus the total number of additional shares of Common Stock so
offered for subscription or purchase; provided, that in lieu of receiving such
adjustment to the Conversion Price, the Holder shall have the option, upon
written notice to the Company within thirty (30) days following its receipt of
the notice of such adjustment, to elect to acquire, upon any conversion of this
Note and in accordance with the terms applicable to the issuance of such
Purchase Rights, the aggregate Purchase Rights which the Holder would have
acquired if the Holder had converted such portion of this Note being converted
(without regard to any limitations on ownership or conversion and regardless of
whether this Note was then convertible) immediately prior to such record date.
To the extent that shares of Common Stock have not been delivered pursuant to
such Purchase Rights specified in this section upon the expiration or
termination of such Purchase Rights, the Conversion Price shall be readjusted to
the Conversion Price which would then be in effect had the adjustment made upon
the issuance of such Purchase Rights been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. In determining whether
any Purchase Rights entitle the holder thereof to subscribe for or purchase
shares of Common Stock at less than such Market Price, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received for such Purchase Rights, the value of
such consideration (if other than cash) to be determined in good faith by the
Company’s Board of Directors.

 

8

 

 

(d) Fundamental Transactions. If at any time while this Note is outstanding, (i)
the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon any conversion of this
Note, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same amount and kind of securities, cash and property as the Holder would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if the Holder had been the record holder of one Conversion Share
immediately prior to such Fundamental Transaction (without regard to any
limitations or restrictions on conversion or acquisition of Conversion Shares
and whether or not this Note was then convertible) (the “Alternate
Consideration”), and the Conversion Price shall be appropriately and equitably
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction relative to the then Conversion Price. The Company shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. In case of any such Fundamental Transaction, any successor to the
Company, acquirer or surviving entity (if other than the Company) shall
expressly assume the due and punctual observance and performance of each and
every covenant, obligation, liability and condition under this Note to be
performed and observed by the Company, subject to such modifications as may be
reasonably deemed appropriate (as determined in good faith by resolution of the
Board of Directors of the Company) in order to provide for adjustments of the
number and kind of Conversion Shares for which this Note is convertible which
shall be as nearly equivalent as practicable to the adjustments provided for in
this section. Such assumption shall be pursuant to a written agreement in form
and substance reasonably satisfactory to the Holder. At the Holder’s request,
any successor to the Company, acquirer or surviving entity in such Fundamental
Transaction shall issue to the Holder a new Note from such entity substantially
similar in form and substance to this Note and consistent with the foregoing
provisions, which new Note shall be reasonably satisfactory to the Holder and
include, without limitation, (A) the outstanding Principal and Interest owed to
the Holder under this Note, (B) an interest rate equal to the Interest Rate, (C)
similar ranking to this Note, and (D) the Holder’s right to convert the new Note
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor, acquirer or surviving entity to comply with the provisions of this
section and ensuring that this Note (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. Notwithstanding anything to the contrary contained herein, if a
Fundamental Transaction (X) is an all cash transaction, (Y) constitutes or
results in a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act (going private transaction), or (Z) otherwise results in the
successor, surviving or acquiring entity not being traded on a national
securities exchange, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Nasdaq Capital Market, then upon the written request of the Holder,
delivered before the sixtieth (60th) day after such Fundamental Transaction, the
Company (or any such successor, acquirer or surviving entity) shall redeem this
Note from the Holder for a redemption price, payable in cash within five (5)
Business Days after such request (or, if later, on the effective date of such
Fundamental Transaction), equal to the value of this Note as determined using
the Black-Scholes Option Pricing Model via Bloomberg. The provisions of this
section shall similarly apply to successive Fundamental Transactions and shall
be applied without regard to any limitations of this Note.

 

9

 

 

5. Reissuance of this Note.

 

(a) Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without the Company’s approval.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

6. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (a) upon receipt, when delivered personally; (b)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(c) upon receipt, when sent by email; or (d) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be those set forth in the communications and
documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (x) given by the
recipient of such notice, consent, waiver or other communication, (y)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (z) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (x), (y) or (z) above, respectively.

 

10

 

 

The addresses for such communications shall be:

 

  If to the Company, to:               Saleen Automotive, Inc.
2735 Wardlow Road
Corona, CA 92882
Attn: Chief Financial Officer       Facsimile:       Email: dfiene@saleen.com  
            If to the Holder:                                     Attn:      
Facsimile:       Email:  

 

7. Representations and Warranties.

 

(a) Company. In connection with the transactions provided for herein, the
Company hereby represents and warrants to the Holder that all corporate action
has been taken on the part of the Company necessary for the authorization,
execution and delivery of this Note. The Company has taken all corporate action
required to make all the obligations of the Company reflected herein the valid
and enforceable obligations they purport to be, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditors’ rights and (ii) laws relating to
availability of specific performance, injunctive relief or other equitable
remedies.

 

(b) Holder. In connection with the transactions provided for herein, the Holder
hereby represents and warrants to the Company that: (i) this Note constitutes
the Holder’s valid and legally binding obligation, enforceable in accordance
with its terms, except as may be limited by (A) applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights and (B) laws relating to availability of
specific performance, injunctive relief or other equitable remedies; (ii) the
Note will be acquired for investment for the Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof; (iii) the Holder is an investor in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in this Note; and (iv) the Holder is an “accredited
investor” within the meaning of Rule 501 of Regulation D, as presently in
effect, as promulgated by the Securities and Exchange Commission under the
Securities Act.

 

11

 

 

8. Governing Law and Venue. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Note (whether brought against a
party hereto or its respective Affiliates, directors, officers, stockholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the County of Los Angeles (the “Los Angeles Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Los Angeles
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Los
Angeles Courts, or such Los Angeles Courts are improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses reasonably
incurred in the investigation, preparation and prosecution of such action or
proceeding.

 

9. Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver by the Company or the
Holder must be in writing.

 

10. Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any Interest or other amount deemed Interest due hereunder violates the
applicable law governing usury, the applicable rate of Interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

 

11. Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

[Signature Page Follows]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note, effective as of
the Issuance Date.

 

  COMPANY:         SALEEN AUTOMOTIVE, INC.         By:     Name:: Steve Saleen  
Its: Chief Executive Officer         HOLDER:                     By:     Name:  
  Its:  

 

 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 7% Convertible Note
(the “Note”) due March __, 2017 of Saleen Automotive, Inc., a Nevada corporation
(the “Company”), into shares of common stock (“Common Stock”) of the Company
according to the conditions hereof, as of the date written below.

 

By the delivery of this Notice of Conversion, the undersigned represents and
warrants to the Company that (check one):

 

________ its ownership of the Common Stock does not exceed the amounts specified
under Section 3(c) of the Note, as determined in accordance with Section 13(d)
of the Exchange Act.

 

________ immediately prior to giving effect to this Notice of Conversion, it
owns more than 4.99% of the outstanding shares of Common Stock, as determined in
accordance with Section 3(c) of the Note.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.

 

Conversion calculations: Date to Effect Conversion:           Principal to be
Converted:           Interest Accrued on Account     of Conversion at Issue:    
      Number of shares of Common Stock to be issued (not less than $25,000 of
the Principal and any accrued but unpaid interest thereon):  

 

  Signature:           Name:           Address for Delivery of Common Stock
Certificates:            

 



 

 

